Citation Nr: 1102405	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  05-01 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for coronary artery disease 
with unstable angina, to include as secondary to service-
connected posttraumatic stress disorder (PTSD).

2.	Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to December 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which in pertinent part, denied service connection for 
a back condition and coronary artery disease status post 
myocardial infarction.

Historically, in April 2009, the Board remanded the claim to 
further develop the medical record, obtain a VA examination, and 
provide the Veteran with a VCAA notice regarding secondary 
service connection.  As such, the file was transferred to the 
Appeals Management Center (AMC) in Washington, DC, and the 
requested development was attempted.  

Pursuant to the Board's remand order, the Veteran was provided a 
VA examination in September 2009, issued a VCCAA notice regarding 
secondary service connection, and the Veteran's medical records 
were obtained.  As the requested development has been completed 
or attempted, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  This matter is properly before the Board for 
adjudication.

The Veteran appeared and gave testimony before the Board in March 
2009.  A transcript of the hearing is of record. 

In April 2009, the Veteran's representative submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (c) (2010). 


FINDINGS OF FACT

1.	The Veteran's coronary artery disease as likely as not had its 
origin as the result of exposure to Agent Orange during his 
period of service in the Republic of Vietnam.

2.	The Veteran had a normal back upon entrance into and 
separation from active duty.  

3.	The Veteran did not sustain a low back injury in service and 
there were no symptoms of a chronic low back disability in 
service.  

4.	Symptoms of a low back disability have not been continuous 
since service separation.

5.	The competent and credible evidence does not show that 
degenerative disc disease of the lumbosacral spine is related 
to an in-service injury, disease, or event.


CONCLUSIONS OF LAW

1.	Coronary artery disease was incurred in active military 
service.  38 U.S.C.A 
§§ 501, 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.307, 3.309, 3.313 (2010).

2.	The criteria for entitlement to service connection for 
degenerative disc disease of the lumbosacral spine are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.326(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

With regard to the Veteran's claim for entitlement to service 
connection for coronary artery disease with unstable angina, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD), the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice to 
the Veteran in proceeding with this appeal given the favorable 
nature of the Board's decision.  

Before assessing the merits of the Veteran's appeal for service 
connection for a back condition, VA's duties under the Veterans 
Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA 
provides that VA shall apprise a claimant of the evidence 
necessary to substantiate his/her claim for benefits and that VA 
shall make reasonable efforts to assist a claimant in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a). 

In a letter dated in August 2003, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for service connection for a back condition, including what 
part of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§  3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under the 
VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
a physical examination in September 2009, obtaining a medical 
opinion as to the etiology of the claimed back condition and by 
affording him the opportunity to give testimony before the Board 
in March 2009.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and are 
associated with the Veteran's claims file, and the Veteran does 
not appear to contend otherwise.

The examination provided and the medical opinion obtained are 
adequate as the examination was performed based upon a review of 
the Veteran's claims folder, pertinent medical evidence and 
complaints of the Veteran, and the opinion provided includes 
well-reasoned rationale.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the Veteran's claim.

Applicable Rules & Regulations

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Lay testimony, however, is competent to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a contemporaneous 
medical diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes manifest to 
a degree of 10 percent within one year of date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In pertinent part, effective August 31, 2010, where a Veteran was 
exposed to an herbicide agent during active military, naval, or 
air service in the Republic of Vietnam, ischemic heart disease, 
including, but not limited to, acute, subacute, and old 
myocardial infarction, atherosclerotic cardiovascular disease, 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery, and stable, unstable, and Prinzmetal's 
angina, shall be service connected, even though there is no 
record of such disease during service.  38 C.F.R. § 3.309(e) 
(2010).  

[NOTE (3):  For purposes of this section, the term ischemic heart 
disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of ischemic 
heart disease.]  

For purposes of this section, the term, "herbicide agent" means 
a chemical or an herbicide used in support of the United States 
and Allied Military Operations in the Republic of Vietnam during 
the period beginning on January 9, 1962 and ending on May 7, 
1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii) (2010).  Service in the Republic of Vietnam 
includes service in the waters offshore or service in other 
locations if the conditions of service include duty or visitation 
in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. §§ 3.307, 3.313 (2010).

Coronary Artery Disease Analysis

The Veteran claims that his coronary artery disease is secondary 
to his service-connected PTSD and is a result of his herbicide 
exposure while serving in Vietnam.
The Veteran's service treatment records show that the Veteran had 
a normal heart upon entrance into the military, and the Veteran 
did not complain or seek treatment for heart problems in service.  
Upon separation examination, the clinical evaluation of the heart 
was normal.  As such, no heart condition was noted during 
service.

The Veteran testified that he had his first heart attack in 1991 
and a second heart attack in 2002.  He also testified that he 
received treatment from Princeton Community Hospital and 
Princeton Internists from 1991 to 1995.  The evidence of record 
includes private treatment records from Princeton Internists 
dated from April 1999 to July 2003 and show that the Veteran was 
treated for chest pain and a Grade I systolic murmur.  

Outpatient treatment records from Beckley VA Medical Center dated 
from May 2003 to September 2009 and Salem VA Medical Center dated 
from May 2003 to December 2006 show that the Veteran received 
treatment for chest pains and had a cardiac catherization.  At 
the September 2009 VA examination, the Veteran reported that he 
has chest pains now and then, which are relieved with under the 
tongue nitroglycerin.  The Veteran also reported that he does not 
take any heart medication because it causes lightheadedness and 
hypotension.  

The examiner diagnosed the Veteran with coronary artery disease 
and opined that the Veteran's coronary artery disease is not 
caused by or related to PTSD.  The examiner explained that after 
carefully reviewing the claims folder, medical text and medical 
literature, he concluded that PTSD is not a risk factor for 
coronary artery disease.  He explained that the Veteran had no 
documented heart complaints while in service, and his separation 
examination in 1966 did not reveal a heart condition.  He further 
opined that the Veteran's risk factor for coronary artery disease 
is multifactorial, and it is more likely that his coronary artery 
disease is due to his age, longstanding hypertension, male 
gender, sedimentary lifestyle, prolonged history of smoking, and 
hyperlipidemia.  Additionally, the examiner stated that he could 
not give specific weight for each of the risk factors without 
resorting to speculation.  

The Board acknowledges that it was the opinion of the September 
2009 VA examiner that the Veteran's coronary artery disease was 
not, in fact, related to his active military service, and not 
caused by or related to PTSD.  Nonetheless, effective August 31, 
2010, revised VA regulations have allowed for a grant of service 
connection for ischemic heart disease (including coronary artery 
disease and old myocardial infarction) on a presumptive basis 
where the Veteran had service in the Republic of Vietnam, where 
he was presumably exposed to Agent Orange.  

In the case at hand, it is clear that, based on a review of the 
entire evidence of record, the Veteran, for at least a portion of 
his active military service, served "on the ground" in the 
Republic of Vietnam.  Similarly clear is that the Veteran has in 
the past and continues to suffer from coronary artery disease, a 
form of ischemic heart disease.  Under the circumstances, the 
Board is of the opinion that a grant of service connection for 
coronary artery disease is in order.


Back Condition Analysis

The Veteran's service treatment records show that the Veteran had 
a normal spine upon entrance into the military and did not 
complain or seek treatment for back problems in service.  Upon 
separation examination, the clinical evaluation of the spine was 
normal.  As such, no back condition was noted during service.

After separating from service, the Veteran worked as a disc 
jockey for twenty-five years.  He also worked setting headstones 
with the use of a crane.  At a March 2009 Board hearing, the 
Veteran testified that his back problems are due to carrying 
lumber, moving equipment, and building tent cities, six to seven 
days a week for ten to twelve hours a day while in the military.  
He stated that he never complained or sought treatment for the 
back pain because of the stigma attached to going to sick bay.  
He further testified that he continued to have back pain after 
discharge from service but has never been seen by a doctor for 
back problems because of his lack of insurance coverage.  The 
Veteran claimed that he currently has back pain and has spoken to 
his VA primary care physician about his back problems at every 
visit.  

A review of the Veteran's claims folder shows that the Veteran 
first complained of back problems in May 2004, while undergoing a 
psychological evaluation.  He also complained of back pain in 
September 2004 at a primary care visit.  No other complaints of 
back pain are noted in the record and the record reflects that 
the Veteran has never received treatment for back pain.  In 
September 2010, the Veteran underwent a VA examination.  The 
examiner indicated that the claims file and past medical records 
were reviewed.  At the examination, the Veteran complained of 
lower back pain due to carrying and lifting heavy objects in 
active service.  The examiner noted that the Veteran denied any 
lower back trauma or injury while in active service.  At the 
examination, the Veteran reported that he gets lower back pain 
now and then, which has become progressively worse in the last 
few years.

X-rays taken at the examination revealed that the Veteran has 
mild hypertrophic lipping at T12-L1 and L1-L2.  Upon examination, 
the Veteran had normal lumbar lordosis and no evidence of 
paraspinal muscle spasm, weakness, atrophy, or guarding.  The 
examiner diagnosed the Veteran with degenerative disc disease of 
the lumbosacral spine and opined that the Veteran's current back 
condition is not caused by or related to service.  The examiner 
explained that the Veteran had no documented lower back condition 
while in active service or during the separation examination.  
The examiner opined that the Veteran's current back condition is 
due to wear and tear leading to degeneration due to age.

The Board has considered the lay testimony of the Veteran's wife 
indicating that the Veteran mentioned that he had a back 
condition shortly after discharge from service.  A layperson is 
competent to establish the presence of observable symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the 
Board finds that there is no evidence that the Veteran's wife 
observed the Veteran with back problems shortly after service.  
Her testimony was that he mentioned to her that he has had a back 
condition since active duty.  There is no indication that the 
Veteran knew his wife during his military service.  Therefore, 
there is no indication that she had personal knowledge regarding 
the claimed back condition during or shortly after active 
service.  Thus, the Board finds that the testimony regarding the 
Veteran's wife's observations is of no probative value.  

The Board acknowledges the Veteran's testimony that he injured 
his back in active service, continued to have back pain after 
discharge from service, and currently has back pain.  The Board 
has previously established that a layperson is competent to 
establish the presence of observable symptomatology.  See Barr, 
21 Vet. App. at 307.  Thus, the Board must determine if his 
assertions are credible in order to assign appropriate weight to 
his statements.  In determining whether the Veteran's testimony 
is credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of back pain 
after service separation.   Further, the Board concludes that his 
assertion of continued symptomatology since active service, while 
competent, is not credible.  
First, the Board finds that the Veteran's more recently-reported 
history of continued symptoms of back pain since active service 
is inconsistent with the other lay and medical evidence of 
record.  Indeed, while he now asserts that his back disorder 
began in service, in the more contemporaneous medical history he 
did not complain of or receive treatment for back pain.
A November 1966 separation examination reflects that the Veteran 
was examined and his spine was found to be clinically normal.  
His in-service history of symptoms at the time of service 
separation is more contemporaneous to service, so is of more 
probative value than the more recent assertions made many years 
after service separation.   See Harvey v. Brown, 6 Vet. App. 390, 
394 (1994) (upholding a Board decision assigning more probative 
value to a contemporaneous medical record report of cause of a 
fall than subsequent lay statements asserting different 
etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(upholding Board decision giving higher probative value to a 
contemporaneous letter the veteran wrote during treatment than to 
his subsequent assertion years later).  
Next, the Board emphasizes the multi-year gap between discharge 
from active duty service (1966) and initial reported symptoms 
related to a back disorder in approximately 2004 (nearly a 40 
year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history, and the absence of complaints 
or treatment for years after service.  See Pond v. West, 12 Vet. 
App. 341 (1999) (although Board must take into consideration the 
Veteran's statements, it may consider whether self-interest may 
be a factor in making such statements).  For these reasons, the 
Board finds that the weight of the lay and medical evidence is 
against a finding of continuity of symptoms since service 
separation.  
Additionally, the above discussed September 2010 VA medical 
opinion is of great probative value.  The Board finds that the VA 
opinion is highly probative because the opinion was based upon 
physical examination of the Veteran and a review of the claims 
file.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The VA examiner 
provided the reasons and bases for the medical opinion and his 
opinion is consistent with the service treatment records and the 
Veteran's prolonged period without complaint or treatment.  The 
Board finds that this opinion is probative, as it was based on a 
review of the Veteran's claims file, subjective complaints and 
examination findings.  There is no contrary opinion of record.  
Absent credible medical evidence linking the Veteran's currently 
diagnosed degenerative disc disease of the lumbosacral spine to 
active service, continuity of symptoms or any other casual 
relationship to service has not been established. 

Based on the evidence of record the Board finds that the 
preponderance of the evidence is against the Veteran's claims and 
as such, entitlement to service connection for a back condition 
must be denied.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for coronary artery disease is granted. 

Service connection for a back condition is denied.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


